DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments acknowledged and appreciated.  The following rejections are changed to reflect the claim amendments.

Information Disclosure Statement
The IDS submitted 11/15/2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wong et al. (U.S. Patent 8,640,625).

In regards to claim 1, Wong et al (henceforth referred to as Wong) disclose a firearm cartridge comprising:
a case defining an interior chamber and having a case mouth (item 55);
an elongated projectile having a forward end and a rear end (item 40);
a sabot assembly having an exterior sized to be closely received in the case mouth (item 53),
and defining an interior passage adapted to closely receive the projectile.  As shown in figure 5, the sabot of Wong includes a central passage that fits the accompanying projectile;
the sabot having a rear end forward of the rear end of the projectile.  Note the rear end of the sabot in relation to the projectile (see figure 5), and
the projectile including a stabilizer at the rear end.  Note the fins visible in figure 5.

In regards to claim 2, Wong discloses that the stabilizer includes fins (see figure 5).

In regards to claim 3, Wong discloses that the projectile includes a circumferential groove at an intermediate portion between the forward end and rear end.  Wong teaches circumferential grooves in/on the projectile and corresponding mating grooves in/on the sabot.

In regards to claim 4, Wong discloses a firearm cartridge comprising:
a case defining an interior chamber (item 55);
an elongated projectile having a forward end and a rear end (item 42); 
a sabot assembly having an exterior sized to be closely received In the case mouth (item 53);
and defining an interior passage adapted to closely receive the projectile.  As shown in figure 5, the sabot of Wong includes a central passage that fits the accompanying projectile;
the projectile including a stabilizer at the rear end.  The projectile of Wong includes fins;
wherein the projectile includes a circumferential groove at an intermediate portion
between the forward end and the rear end.  Wong teaches circumferential grooves in/on the projectile and corresponding mating grooves in/on the sabot; 
wherein the sabot assembly includes a mating feature at a rear end of the sabot and the mating feature configured to engage the circumferential groove to limit axial motion of the projectile with respect to the sabot assembly.  Wong teaches mating grooves in/on the projectile and the sabot.

In regards to claim 5, Wong discloses that the projectile defines a plurality of circumferential grooves, and wherein the sabot assembly includes a plurality of mating features adapted to engage the circumferential grooves.  Wong teaches circumferential grooves in/on the projectile and corresponding mating grooves in/on the sabot.

In regards to claim 6, Wong discloses that the sabot assembly includes a plurality of elements arranged about the projectile.  The sabot of Wong includes elements surrounding the projectile.

In regards to claim 7, Wong discloses that the sabot assembly includes a forward rim, and where the forward rim is spaced apart from the projectile.  As depicted in figure 5, the Sabot of Wong includes a separate ridge or rim surrounding the projectile.

In regards to claim 8, Wong discloses that the sabot assembly has a forward end portion encompassing the projectile and defining a gap with respect to the projectile.  The sabot of the Wong device includes a rim element that encompasses the projectile and defines a gap between the rim and the projectile.

In regards to claim 9, Wong discloses that the sabot assembly has a forward end portion encompassing the projectile and defining a tapered groove with respect to the projectile.  The sabot of Wong includes a tapered “groove” surrounding the projectile.

Claim(s) 10-13, 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bzorgi et al. (U.S. Patent 9,488,455).

In regards to claim 10, Bzorgi et al (henceforth referred to as Bzorgi) disclose a firearm cartridge comprising:
a case defining an interior chamber and having a case mouth.  Bzorgi illustrated a case with a case mouth (item 14 of figure 1);
an elongated projectile having a forward end and a rear end (item 12);
a sabot assembly having an exterior sized to be closely received in the case mouth.  As depicted in figure 1, Bzorgi teaches a sabot (item 10) received at the case mouth, 
and defining an interior passage adapted to closely receive the projectile.  Note the projectile extending through a passage in the sabot (see figure 1);
the projectile including a stabilizer at the rear end.  See fins at aft end of projectile (figure 1);
wherein the sabot assembly defines a linear channel parallel to the length of the projectile.  Bzorgi teaches multiple linear channels extending parallel to the length of the projectile (items 22).

In regards to claim 11, Bzorgi discloses that the linear channel is an elongated channel having a length greater than the diameter of the projectile (see figures).

In regards to claim 12, Bzorgi discloses that the linear channel is an elongated channel having a length greater than the diameter of the case mouth.  The channel runs from the forward end to the aft end of the sabot having a length far greater than the case mouth diameter.
  
In regards to claim 13, Bzorgi discloses that the linear channel is an elongated channel having a length at least half of a length of the sabot assembly.  Comparison of the full length of the “channel” (items 22) is consistent with the claim.

In regards to claim 15, Bzorgi discloses that the linear channel has an open forward end.  The forward end of the channel of Bzorgi is open.

In regards to claim 16, Bzorgi discloses that the sabot includes a plurality of petal segments.  The sabot is shown in Bzorgi to have at least three segments that break apart (items 16a,b,c).

In regards to claim 17, Bzorgi discloses that each segment of the sabot assembly defines a linear channel parallel to the length of the projectile.  Each segment includes a “channel” as shown in figure 2.

In regards to claim 18, Bzorgi discloses that the linear channel separates opposed elongated contact surfaces adapted to contact the projectile.  At a point along the “channel”, a separation between the contact surfaces exists.

In regards to claim 19, Bzorgi discloses at least three petal segments (see figure 2).

In regards to claim 20, Bzorgi discloses that the sabot has a forward end rear of the forward end of the projectile.  Note the fins of the projectile aft of the sabot rear end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzorgi et al. (U.S. Patent 9,488,455).

In regards to claim 14, Bzorgi fails to disclose that the linear channel has a semi-cylindrical surface.  However, it would have been an obvious matter of design choice to make the different portions of the cylindrical elongate channel of whatever form or shape was desired or expedient including semi-cylindrical. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Summary/Conclusion
Claims 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641